Title: To George Washington from Matthias Slough, 4 March 1797
From: Slough, Matthias
To: Washington, George



My Dear & most Hond Sir
Lancaster [Pa.] 4th March 1797

I have your most Esteemed favour of the 27th February by Mr Root now before me, and have the Honour of mentioning to you in Reply that Root also Delivered me the horse you were pleased to return which is, as I mentioned in my last, no manner of Disapointment to me, Their being an Imediate purchaser for him, That I now inclose the ballance remaining in my hands amounting to one Hundred Sixty two and two thirds Dollars as p[er] Account Stated & Inclosed which I hope will prove Satisfactory. The Inhabitants of this Brorugh Sincerely regret their not having the Honour of once more Seeing you here, But as their

Disapointment will Tend to your Ease and happyness they Chearfully Submit, I hope you have had it in your power to procure Such horses or mares as will without Difficulty take you to your Wished for retreat which You will I trust do me the Honour to believe None more Cordially prays for than My Dear Sir Your most Obediant & most Humble Servant

Matthias Slough

